Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 10-11, in the reply filed on January 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the initial tensile stress of the core fiber being smaller than the compressive stress of the corrodible coating, does not reasonably provide enablement for practical approach of obtaining “compressive-tensile equilibrium state” as described in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with It is acknowledged that the instant specification provides detailed theoretical calculations that arrive at the compressive-tensile equilibrium state (i.e. when Ff + Fc = 0).  However, the specification provides no guidance as to how the equilibrium state can be reached in practice; the specification fails to disclose how the tensile stress and compressive stress are measured; how to arrive at the compressive stress for the coating such that a compressive-tensile equilibrium state can be achieved without undue experimentations.  The difference between the invention “embodiments 1-3” and the comparative examples 1-3 is due to (1) the core fiber has no initial tensile force (comparative examples 1 & 2) or (2) the shape memory fiber has no corrosion-induced coating (comparative example 3).  The three embodiments 1-3 apparently show that the claimed shape-memory fiber necessarily comprises a compressive stress of the corrodible coating being higher than the initial tensile stress of the core.  Thus, the instant claims without the inclusion of this critical feature are not enabled by the instant disclosure or incommensurate to the enabling disclosure.  

Prior Art References
References are cited as art of interest.  None of the references teach a shape memory fiber comprising a corrosion-induced coating or corrodible coating over a fiber core.  Shape memory fibers comprising core fibers coated with a corrosion-resistant compound/material are known but it has not been known to form a shape memory fiber by coating a corrodible coating on a core fiber. It would seem counter-intuitive to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 12, 2022